Citation Nr: 1450713	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-36 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected pseudo barbae (PSB).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty from March 1984 until November 1988. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  By that rating action, the RO granted service connection for PSB; an initial noncompensable disability rating was assigned, effective January 22, 2010.

In December 2012, the Veteran testified before the undersigned via video conference hearing.  A copy of the hearing transcript has been uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic claims file.

In June 2014, the Board remanded the claim to the RO for additional substantive development.  The requested development has been completed and the matter has returned for further appellate consideration.


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected PFB is manifested by less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and no more than topical therapy required during the past 12 month period; and not by at least 5 percent of the entire body or at least 5 percent of exposed areas affected, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 months, or one characteristic of disfigurement.



CONCLUSION OF LAW

The criteria for an initial compensable rating for a service-connected for PFB have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107, 5107A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7800-7806 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

This appeal arises with the Veteran's disagreement with an initial noncompensable disability rating following the grant of service connection for PFB in the appealed March 2010 rating action. The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, any deficiency in the VCAA notice is not prejudicial and further VCAA notice is generally not required.  Dunlap v. Nicholson, 21 Vet App 112 (2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit has also held that additional VCAA notice is not required when there is an appeal from an initial grant of service connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, in view of the foregoing case precedent, the Board finds that no further VCAA notice was required once VA awarded service connection for PFB in the March 2010 appealed rating action.


B.  Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records have been associated with his VBMS electronic VBMS claims file.  All identified or submitted private medical records have been associated with the claims file.  No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4).  In August 2014 and pursuant to the Board's June 2014 remand directives, VA examined the Veteran to determine the current severity of his service-connected PFB.  A copy of this examination report has been uploaded to the Veteran's VBMS electronic claims file.  The Board finds this examination, as well as one performed in February 2010, adequate because the examiners considered and addressed the Veteran's contentions, reviewed the evidence of record, to include his service treatment records (February 2010), conducted thorough medical examinations of the Veteran's PFB and provided findings that are adequate for VA adjudication purposes under the appropriate regulatory criteria.  Based on the foregoing, the Board finds the above-cited examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an initial compensable rating for PFB. See Rodriguez-Nieves v. Peake, 22 Vet. App. 295, 302 -05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board is now satisfied there was substantial compliance with its June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, some discussion of the Veteran's December 2012 hearing before the undersigned is warranted.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id. 

During the December 2012 hearing, the undersigned Acting Veterans Law Judge identified the issue on appeal (initial rating claim).  During the hearing, the undersigned solicited information regarding the current manifestations of the service-connected PFB and treatment therefor.  Therefore, not only were the above-cited issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained. See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any evidence that might be available that had not been submitted. 

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the above-cited claim in the decision below.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or has identified any prejudice in the conduct of the Board hearing.  Hence, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the initial rating claim based on the current record. 

The Board concludes that all available records and medical evidence have been obtained in order to make an adequate determination as to the issue decided herein. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v Principi, 16 Vet. App. 183 (2002).


II.  Laws and Regulations

Increased Rating Criteria-general

Generally, disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 C.F.R. §§ 3.321(a) , 4.1.

 In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

III.  Merits Analysis

The Veteran seeks an initial compensable rating for service-connected PFB.  He maintains that his PFB covers more than five percent of his exposed skin.  (See VA Form 21-4138, Statement in Support of Claim, accepted as Veteran's Notice of Disagreement, received and uploaded to the Veteran's VBMS electronic claims file in mid-March 2010 at page (pg.) 3)). 

By the appealed March 2010 rating action, the RO granted service connection for PFB.  An initial noncompensable disability rating was assigned, effective from January 22, 2010--the date VA received the Veteran's original claim for compensation for this disability.  The Veteran's PFB was originally evaluated under Diagnostic Codes 7814-7806.  The rating criteria for disabilities of the skin were amended in August 2002, prior to the appeal for this claim.  This amendment removed Diagnostic Code 7814.  The rating criteria for skin disabilities, specifically for Diagnostic Codes 7800-7805, were amended again prior to the course of the Veteran's appeal.  See 73 Fed. Reg. 54, 708 (2008)(codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014).  The summary in the Federal Register notes that the applicability date of the amendment is for all claims received by VA on and after October 23, 2008.  As the Veteran's claim for compensation for his PFB was received on January 22, 2010, the revised regulations apply to his claim.  

Under the current version of Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the prior 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating is warranted when at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Id. 

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive is required during the past 12-month period.  Id.

Finally, disabilities rated under Diagnostic Code 7806 can also be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability.  Id.

Diagnostic Code 7800 addresses scars or disfigurement of the head, face, or neck. Under this Diagnostic Code, a 10 percent evaluation is assigned where there is one (1) characteristic of disfigurement.  A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement. The next higher, 50 percent, rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement. An 80 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id. 

Note (1) to Diagnostic Code 7800 lists the eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: (1) scar five or more inches (13 or more centimeters (cm)) in length; (2) scar at least one-quarter inch (0.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). Note (5) states that the characteristics of disfigurement may be caused by one scar or by multiple scars, and that the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118.  

Note (3) to Diagnostic Code 7800 provides that unretouched color photographs are to be taken into consideration when evaluating under these criteria.  Moreover, Note (4) states that disabling effects of scars other than disfigurement, such as pain, instability, and residuals of associated muscle or nerve injury, are to be evaluated separately under the appropriate diagnostic code(s).  Id.

Under Diagnostic Code 7801, for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, a 10 percent rating requires an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  Id. 

Under Diagnostic Code 7802, a 10 percent rating is assigned for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck that are superficial and nonlinear and are of an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.   

Under Diagnostic Code 7804, a 10 percent rating requires one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Under Diagnostic Code 7805, effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.  38 C.F.R. § 4.118, Diagnostic Code (7805). 

At the outset, the Board notes that an August 2014 VA examiner specifically delineated the clinical findings associated with the Veteran's service-connected PFB and his non-service-connected dermatitis.  (See August 2014 VA skin and scar examination reports, received and uploaded to the Veteran's VBMS electronic claims file at pg. 1).  No competent medical evidence is of record that explicitly refutes the August 2014 VA examiner's clinical findings.  Therefore, the clinical findings associated with the non-service-connected dermatitis are not for consideration in the schedular evaluation of the service-connected PFB in the analysis below.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Board finds that the preponderance of the evidence of record is against an initial compensable rating for the service-connected PFB.  First, the Board finds that an initial compensable rating is not warranted under Diagnostic Code 7806 because the evidence of record does not disclose that the Veteran's PFB is at least 5 percent, but less than 20 percent of the entire body; or at least 5 percent but less than 20 percent of an exposed affected area; or, requires the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six (6) weeks during the past 12-month period.  When examined by VA in August 2014, the examiner specifically indicated that the area affected by the Veteran's PFB covered less than five (5) percent of his total body and exposed areas.  (See August 2014 VA scar examination report, uploaded to the Veteran's VBMS electronic claims file at pg. 1). 

In addition, while the August 2014 VA examiner, as well as a February 2010 VA examiner, each indicated that the Veteran had been prescribed topical corticosteroids (i.e., hydrocortisone cream) for more than six (6) weeks during the past 12-month period for his PFB, these treatments are not systemic for VA purposes.  A systemic treatment is one pertaining to or affecting the body as a whole, whereas a topical treatment pertains to a particular surface area, such as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1865, 1940 (32d ed. 2012).  Here, the Veteran's corticosteroid treatment is topical in nature and only affects the Veteran's neck, cheeks and right ear.  (See February 2010 and August 2014 VA skin and scar examination reports, received and uploaded to the Veteran's VBMS electronic claims file in February 2010 and August 2014 at pages (pgs.) 3 and 1, respectively)).  As such, although the Veteran's PFB requires corticosteroid treatment, this treatment does not rise to the level contemplated by a 10 percent rating.  Thus, the Board finds that the preponderance of the evidence of record is against an initial compensable rating for the service-connected PFB under Diagnostic Code 7806.  

The Board also finds that the preponderance of the evidence of record is against an initial compensable rating for the service-connected PFB under Diagnostic Codes 7800-7805.  In order to warrant a compensable rating under the criteria for rating scars, a scar would need to involve the head, face or neck and have at least one character of disfigurement (Diagnostic Code 7800); be deep and nonlinear and affect an area or areas of at least 6 square inches (39 square centimeters) (Diagnostic Code 7801); be superficial and nonlinear and affect an area or areas of 144 square inches (929 square centimeters) or greater (Diagnostic Code 7802); be unstable or painful (Diagnostic Code 7804); or have some other effects (Diagnostic Code 7805). 38 C.F.R. § 4.118, Diagnostic Codes 7800-7802, 7804-7805 (2013).  

In this case, VA examination reports, dated in February 2010 and August 2014, as well as VA treatment records, dated from 2009 to 2012, disclose that the Veteran's PFB measured, at his longest and widest parts, three (3) by two (2) centimeters on the right ear.  (See August 2014 VA scar examination report).  The above-cited reports also show that the Veteran's PFB scars of the neck, cheeks and ears were superficial, non-adherent, non-painful, stable and without hyper or hypo-pigmentation.  The scars did not limit any function of the affected part or caused any other disabling effects.  In light of this evidence, an initial compensable rating for scars is not warranted at any time since the effective date of service connection under Diagnostic Codes 7800-7805.   

IV.  Fenderson Considerations

The Veteran's PFB have remained constant throughout the course of the period on appeal as demonstrated by similar VA examinations in January 2010 and August 2014, and VA treatment records, dated from 2009 to 2012.  As such, staged ratings are not warranted for the above-cited disability.  Fenderson, supra. 

V.  Total Disability Rating Based on Individual Unemployability due to service-connected disability (TDIU)

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  While a February 2010 VA examination report reflects that the Veteran was unemployed, the examiner noted that his PFB had no effect on his ability to work.  The Veteran does not contend otherwise.  (See February 2010 VA examination report, received and uploaded to the Veteran's VBMS electronic claims file in mid-February 2010 at pg. 3).  Thus, referral for TDIU is not warranted. 

VI.  Extraschedular Consideration

 The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board. If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

There has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above. The Veteran's PFB was applied to the applicable rating criteria and case law, as discussed in the preceding analysis.  Although the applicable criteria provide for higher ratings, the Board fully explained why a higher rating was not warranted. Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the above-cited disability include exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable rating for PFB is denied. 



____________________________________________
S. J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


